Title: [Notes of Debates, Continued] Octr. 7.
From: Adams, John
To: 


       Chase. It is the maddest Idea in the World, to think of building an American Fleet. Its Latitude is wonderfull. We should mortgage the whole Continent. Recollect the Intelligence on your Table—defend N. York—fortify upon Hudsons River.
       We should provide for gaining Intelligence—two swift sailing Vessells.
       Dyer. The Affair of Powder from N. York should be referr’d to the Committee.
       Hopkins. No Objection to putting off the Instruction from Rhode Island, provided it is to a future day.
       Paine. Seconds Chace’s Motion, that it be put off to a future day Sine die.
       Chace. The Gentleman from Maryland never made such a Motion. I never used the Copulative. The Gentleman is very sarcastic, and thinks himself very sensible.
       Zubly. If the Plans of some Gentlemen are to take Place, an American Fleet must be a Part of it—extravagant as it is.
       Randolph moves that all the orders of the day should be read every Morning.
       Deane. I wish it may be seriously debated. I dont think it romantic, at all.
       J. Rutledge. Move that some Gentn. be appointed to prepare a Plan and Estimate of an American Fleet.
       Zubly seconds the Motion.
       Gadsden. I am against the Extensiveness of the Rhode Island Plan, but it is absolutely necessary that some Plan of Defence by Sea should be adopted.
       J. Rutledge. I shall not form a conclusive opinion till I hear the Arguments. I want to know how many Ships are to be built and what they will cost.
       S. Adams. The Committee cant make an Estimate untill they know how many Ships are to be built.
       Zubly. Rhode Island has taken the lead. I move that the Delegates of R.I. prepare a Plan, give us their opinion.
       J. Adams. The Motion is entirely out of order. The Subject is put off for a Week, and now a Motion is to appoint a Committee to consider the whole subject.
       
       Zubly, Rutledge, Paine, Gadsden, lightly skirmishing.
       Deane. It is like the Man that was appointed to tell the Dream and the Interpretation of it. The Expence is to be estimated, without knowing what Fleet there shall be, or whether any att all.
       Gadsden. The design is to throw it into Ridicule. It should be considered out of Respect to the Colony of R. Island who desired it.
       Determined against the appointment of a Committee.
       Report of the Committee for fortifying upon Hudsons River considered.
       J. Rutledge. I think We should add to the Report, that they take the most effectual Measures to obstruct the Navigation of Hudsons River by Booms or otherwise.
       Gadsden seconds the Motion.
       Deane doubts the Practicability of obstructing it with Booms, it is so wide.
       The Committee said 4 or 5 Booms chained together, and ready to be drawn across, would stop the Passage.
       The Congress of N.Y. is to consult the Assembly of Connecticutt and the Congress of N. Jersey, the best Method of taking Posts and making Signals, and assembling Forces for Defence of the River.
       Gadsden. Moves that all the Letters, laid before us from England, should be sent to the Convention of N. York. Tryon is a dangerous Man, and the Convention of that Colony should be upon their guard.
       Lee. I think the Letters should by all means be sent.
       Rutledge. Dr. F. desired they might not be printed. Moves that Gen. Wooster with his Troops may be ordered down to N. York.
       Duane. Moves that Woosters Men may be employed in building the Fortifications.
       Dyer 2ds the Motion allowing the Men what is usual.
       Sherman. Would have the order conditional, if Schuyler dont want them. Understands that N.Y. has the best Militia upon the Continent.
       R. Livingston. They will be necessary at the Highlands.
       Dyer thinks they ought to have the usual allowance for Work.
       S. Adams. Understands that the Works at Cambridge was done without any Allowance, but that General Washington has ordered that for future works they be allowed half a Pistareen a day.
       Langdon would not have the order to Wooster, but to Schuyler for he would not run any risque of the northern Expedition.
       
       Rutledge thinks Schuyler cant want them. He waited only for Boats to send 500 Men more.
       Sherman. Would it not be well to inform Schuyler of our endeavours to take the Transports and desire him to acquaint Coll. Arnold of it.
       Rutledge. He may cooperate with Arnold in taking the Transports. I hope he is in Possession of Montreal before now.
       Deane. I wish that whatever Money is collected, may be sent along to Schuyler.
       E. Rutledge. We have been represented as beggarly fellows, and the first Impressions are the strongest. If We eat their Provisions and dont pay, it will make a bad Impression.
       Ross. Produces a Resolve of the Assembly of Pensylvania that their Delegates lay the Connecticutt Intrusion before Congress, that something may be done to quiet the Minds.
       J. Rutledge moves that the Papers be referr’d to the Delegates of the two Colonies.
       Willing. Thinks them Parties and that they must have an Umpire.
       Sherman. Thinks they may agree on a temporary Line.
       Lee. Moves that Parliamentary or ministerial Post may be stopp’d, as a constitutional Post is now established from N.H. to G.
       Langdon 2ds the Motion.
       Willing. Thinks it is interfering with that Line of Conduct which we have hitherto prescribed to ourselves—it is going back beyond the Year 1763.
       Lee. When the Ministry are mutilating our Correspondence in England, and our Enemies here are corresponding for our ruin, shall We not stop the ministerial Post.
       Willing. Looks upon this to be one of the offensive Measures which are improper at this Time—it will be time enough to throw this aside when the Time comes that we shall throw every Thing aside—at present We dont know but there may be a Negociation.
       Dyer. We have already superceeded the Act of Parliament effectually.
       Deane is for a Recommendation to the People to write by the constitutional Post, not forbid a Man to ride.
       S. Adams thinks it a defensive Measure, and advising People not to write by it, looks too cunning for me. I am for stopping the Correspondence of our Enemies.
       
       Langdon. Administration are taking every Method to come at our Intentions, why should not we prevent it.
       Duane. I shall vote vs. it. It may be true that We are come to the Time when We are to lay aside all. I think there should be a full Representation of the Colonies. N.C. should be here.
       Deane 2ds the Motion for postponing it.
       Zubly. The Necessity of this Measure does not appear to me. If We have gone beyond the Line of 1763 and of defence without apparent Necessity it was wrong, if with Necessity right. I look upon the Invasion of Canada as a very different Thing. I have a Right to defend myself vs. Persons who come vs. me, let em come from whence they will. We in G. have gained Intelligence by the K’s Post that We could not have got any other Way. Some Gentlemen think all Merit lies in violent and unnecessary Measures.
       S. Adams. The Gentlemans Argument would prove that We should let the Post go into Boston.
       Moreton. Would not this stop the Packett. Would it not be ordered to Boston. Does the Packett bring any Intelligence to Us that is of Use?
       Lee. No Intelligence comes to Us, but constant Intelligence to our Enemies.
       Stone. Thinks it an innocent Motion, but is for postponing it, because he is not at present clear. He thinks that the setting up a new Post has already put down the old one.
       Paine. My opinion was that the Ministerial Post will die a natural death. It has been under a Languishment a great while. It would be Cowardice to issue a Decree to kill that which is dying. It brought but one Letter last time, and was obliged to retail Newspapers, to bear its Expences. I am very loath to say that this Post shall not pass.
       Lee. Is there not a Doctor Ld. North who can keep this Creature alive.
       R. R. Livingstone. I dont think that Tory Letters are sent by the Royal Post. I consider it rather as a Convenience than otherwise. We hear 5 times a Week from N.Y.
       The Letters upon our Table advise us to adopt every conciliatory Measure, that we may secure the Affections of the People of England.
      